                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


ALLSTAR MARKETING GROUP, LLC,                      CIVIL ACTION NO.
                                                   21-cv-3622 (JPO)
Plaintiff

v.
                                                   PRELIMINARY
ADORABLE BABE STORE, AIXINI STORE, ANHUI        INJUNCTION ORDER
BLOSSOM ELECTRONIC CO., LTD., ANHUI PRIME
TECHNOLOGY       CO.,  LTD,  ANHUI    SHUGU
TECHNOLOGY CO., LTD., ANKANG AIDUOBAO
ANIMATION CULTURE INDUSTRY CO., LTD., BABY
KIDS CHILDREN STORE, BLACKQ STORE, BTHOME
STORE,     CHANGZHOU      CITY   YUANMENG
INTERNATIONAL TRADE CO., LTD, CHANGZHOU
PARTNER INTERNATIONAL TRADE CO., LTD.,
DAILY LIFE~ STORE, DONGGUAN YIHENG TOYS
COMPANY LIMITED, DONGGUAN YIKANG PLUSH
TOYS CO., LTD., DONGGUAN YIMEIYUAN GIFT CO.,
LTD., EVERMORE ENTERPRISE (ZHEJIANG) LTD.,
FUJIAN HOMES TRADING CO., LTD., GUANGZHOU
CHUMU BIOLOGICAL TECHNOLOGY CO., LTD.,
GUANGZHOU HAPPY ISLAND TOYS CO., LTD.,
GUANGZHOU ORCHARD AROMATHERAPY &
SKINCARE CO., LTD., GULUGULUTOY STORE, H-
SHOP STORE, HAINING DIGISI NEW MATERIALS &
TECHNOLOGY CO., LTD., HANGZHOU ANGEL
HOME CO., LTD., HANGZHOU DALEI TECHNOLOGY
CO., LTD., HANGZHOU NANSHANNAN DAILY
CHEMICAL TRADING CO., LTD., HANGZHOU OU
WEI NUO TRADING CO., LTD., HANGZHOU QIBU
INDUSTRY AND TRADE CO., LTD., HANGZHOU
XIBEI   CHILDREN      PRODUCTS   CO.,   LTD.,
HANGZHOU YIKOU IMPORT AND EXPORT CO.,
LTD., HEBEI YERONG TRADING CO., LTD., HEFEI
VANSHION TRADING CO., LTD., HENAN ANSELM
IMPORT AND EXPORT CO., LTD., HFGM
DROPSHIPPING STORE, IRENE Q STORE, ISFRIDAY
GARDENING       STORE,   JIANGSU   HUIRONG
HOUSEHOLD TECHNOLOGY CO., LTD., JIANGSU
KANGYU ARTS&CRAFTS CO.,LTD., JIEYANG
BELINDA HARDWARE & PLASTIC CO., LIMITED,
JILIN PROVINCE LEWEI TRADE CO., LTD., JINHUA
AIOIAI IMP & EXP CO., LTD., JINKJING STORE, KELE
TOY STORE, LT TOOLS STORE, MAS TOP WE TRADE
CO., LTD., MUQGEW FOR YOU STORE, NANJING
TEXTILES IMPORT AND EXPORT CORP., LTD., NC
ISA INDUSTRY AND TRADE COMPANY, QINGDAO
DRIVWORLD COSMETICS CO., LTD., QUANZHOU
XIN AO BAO LUO TRADING CO., LTD., RON'S SHOP
STORE, SHANDONG FUNFISHING OUTDOORS CO.,
LTD., SHANGHAI HOLLY GIFTS CO., LTD.,
SHANGHAI YUXIANG INDUSTRIAL CO., LTD,
SHANTOU HUAXING ADHESIVE PRODUCTS CO.,
LTD., SHAOXING CITY HUAYEAH TEXTILE CO.,
LTD., SHENZHEN GUANGXINYING TECHNOLOGY
CO., LTD., SHENZHEN GUMONI INDUSTRY &
TRADE CO., LTD., SHENZHEN LETONGBAO
TECHNOLOGY CO., LTD., SHENZHEN LIVOTI
ELECTRONIC         TECHNOLOGY           LIMITED,
SHIJIAZHUANG MAIKESI BRACE TECHNOLOGY
CO., LTD., SHOP3725005 STORE, SHOP4970047
STORE, SHOP5596089 STORE, SKYLARK NETWORK
CO., LTD., SUMORY STORE, SUZHOU MYGREEN
TEXTILES CO., LTD., TIANCHANG LEBEITE TOYS
CO., LTD., TOMTOP OFFICIAL STORE, WUHAN
BAOWO INTERNATIONAL TRADE CO., LTD., XIAO
XIONG TOY STORE, XIAOLOU STORE, XINXIANG
CHENGYING IMPORT & EXPORT TRADING CO.,
LTD., XO02 STORE, XUZIXI STORE, YANCHENG KA
KINN SYUU INTERATIONAL TRADING CO., LTD.,
YANGZHOU AIXINI INTERNATIONAL TRADE
IMPORT AND EXPORT CO., LTD., YANGZHOU
CAISHENG HANDICRAFT PRODUCT CO., LTD.,
YANGZHOU CREATIVE TOYS AND GIFTS CO., LTD.,
YANGZHOU HAITONG TEXTILE PRODUCTS CO.,
LTD., YANGZHOU MARISA TOY GIFTS CO., LTD.,
YANGZHOU MISSYOU ARTS & CRAFTS CO., LTD.,
YANGZHOU MOVA TOYS TRADE CO., LTD.,
YANGZHOU SCS HOMETEXTILE CO., LTD, YIWU
BAOWO TRADING CO., LTD., YIWU FIZZ IMPORT
AND EXPORT CO.,LTD, YIWU JIANYU E-
COMMERCE FIRM, YIWU MAIWEI CRAFTS
FACTROY, YIWU MEETOUR BAGS FACTORY, YIWU
MINKING E-BUSSINESS FIRM, YIWU QINWEN
TRADE FIRM, YIWU QUANFA IMPORT & EXPORT
COMPANY LIMITED, YIWU RUNSINE IMP & EXP
CO., LTD., YIWU XINNI TRADING COMPANY LTD.,
YIWU YUEYING TRADING LTD., YIWU YUNJIE
TRADING CO.,LTD, YIWU YUSHU TRADING CO.,
LTD., YIWU ZHENHAO TRADING CO., LTD., YIWU
ZONO ARTS&CRAFTS CO., LTD., YONGKANG
JUYIXUAN INDUSTRY & TRADE CO., LTD.,
ZAOQIANG XIN YUQIU CLOTHING & ACCESSORIES
CO., LTD., ZHUHAI FUSHENG COMMERCE &
TRADING CO., LTD. and ZXC001 STORE,

Defendants
                             GLOSSARY

Term                   Definition
Plaintiff or Allstar   Allstar Marketing Group, LLC
Defendants             Adorable Babe Store, AIXINI Store, Anhui Blossom
                       Electronic Co., Ltd., Anhui Prime Technology Co., Ltd,
                       Anhui Shugu Technology Co., Ltd., Ankang Aiduobao
                       Animation Culture Industry Co., Ltd., Baby kids
                       Children Store, BLACKQ Store, BTHOME Store,
                       Changzhou City Yuanmeng International Trade Co.,
                       Ltd, Changzhou Partner International Trade Co., Ltd.,
                       daily life~ Store, Dongguan Yiheng Toys Company
                       Limited, Dongguan Yikang Plush Toys Co., Ltd.,
                       Dongguan Yimeiyuan Gift Co., Ltd., Evermore
                       Enterprise (Zhejiang) Ltd., Fujian Homes Trading Co.,
                       Ltd., Guangzhou Chumu Biological Technology Co.,
                       Ltd., Guangzhou Happy Island Toys Co., Ltd.,
                       Guangzhou Orchard Aromatherapy & Skincare Co.,
                       Ltd., GuluGuluToy Store, H-shop Store, Haining Digisi
                       New Materials & Technology Co., Ltd., Hangzhou
                       Angel Home Co., Ltd., Hangzhou Dalei Technology
                       Co., Ltd., Hangzhou Nanshannan Daily Chemical
                       Trading Co., Ltd., Hangzhou Ou Wei Nuo Trading Co.,
                       Ltd., Hangzhou Qibu Industry And Trade Co., Ltd.,
                       Hangzhou Xibei Children Products Co., Ltd.,
                       Hangzhou Yikou Import And Export Co., Ltd., Hebei
                       Yerong Trading Co., Ltd., Hefei Vanshion Trading Co.,
                       Ltd., Henan Anselm Import And Export Co., Ltd.,
                       HFGM Dropshipping Store, Irene Q Store, Isfriday
                       gardening Store, Jiangsu Huirong Household
                       Technology Co., Ltd., Jiangsu Kangyu Arts&crafts
                       Co.,ltd., Jieyang Belinda Hardware & Plastic Co.,
                       Limited, Jilin Province Lewei Trade Co., Ltd., Jinhua
                       Aioiai Imp & Exp Co., Ltd., JINKJING Store, KELE
                       TOY Store, LT Tools Store, Mas Top We Trade Co.,
                       Ltd., MUQGEW for YOU Store, Nanjing Textiles
                       Import And Export Corp., Ltd., Nc Isa Industry And
                       Trade Company, Qingdao Drivworld Cosmetics Co.,
                       Ltd., Quanzhou Xin Ao Bao Luo Trading Co., Ltd.,
                       Ron's Shop Store, Shandong Funfishing Outdoors Co.,
                       Ltd., Shanghai Holly Gifts Co., Ltd., Shanghai Yuxiang
                       Industrial Co., Ltd, Shantou Huaxing Adhesive
                       Products Co., Ltd., Shaoxing City Huayeah Textile Co.,
                       Ltd., Shenzhen Guangxinying Technology Co., Ltd.,
                       Shenzhen Gumoni Industry & Trade Co., Ltd.,
                       Shenzhen Letongbao Technology Co., Ltd., Shenzhen


                                    i
              Livoti Electronic Technology Limited, Shijiazhuang
              Maikesi Brace Technology Co., Ltd., Shop3725005
              Store, Shop4970047 Store, Shop5596089 Store,
              Skylark Network Co., Ltd., Sumory Store, Suzhou
              Mygreen Textiles Co., Ltd., Tianchang Lebeite Toys
              Co., Ltd., tomtop Official Store, Wuhan Baowo
              International Trade Co., Ltd., XIAO XIONG TOY
              Store, XiaoLou Store, Xinxiang Chengying Import &
              Export Trading Co., Ltd., XO02 Store, xuzixi Store,
              Yancheng Ka Kinn Syuu Interational Trading Co., Ltd.,
              Yangzhou Aixini International Trade Import And
              Export Co., Ltd., Yangzhou Caisheng Handicraft
              Product Co., Ltd., Yangzhou Creative Toys and Gifts
              Co., Ltd., Yangzhou Haitong Textile Products Co.,
              Ltd., Yangzhou Marisa Toy Gifts Co., Ltd., Yangzhou
              Missyou Arts & Crafts Co., Ltd., Yangzhou Mova Toys
              Trade Co., Ltd., Yangzhou Scs Hometextile Co., Ltd,
              Yiwu Baowo Trading Co., Ltd., Yiwu Fizz Import and
              Export Co.,Ltd, Yiwu Jianyu E-Commerce Firm, Yiwu
              Maiwei Crafts Factroy, Yiwu Meetour Bags Factory,
              Yiwu Minking E-Bussiness Firm, Yiwu Qinwen Trade
              Firm, Yiwu Quanfa Import & Export Company
              Limited, Yiwu Runsine Imp & Exp Co., Ltd., Yiwu
              Xinni Trading Company Ltd., Yiwu Yueying Trading
              Ltd., Yiwu Yunjie Trading Co.,ltd, Yiwu Yushu
              Trading Co., Ltd., Yiwu Zhenhao Trading Co., Ltd.,
              Yiwu Zono Arts&Crafts Co., Ltd., Yongkang Juyixuan
              Industry & Trade Co., Ltd., Zaoqiang Xin Yuqiu
              Clothing & Accessories Co., Ltd., Zhuhai Fusheng
              Commerce & Trading Co., Ltd. and zxc001 Store
Jay At Play   Jay At Play International Hong Kong Limited d/b/a Jay
              At Play
Alibaba       Alibaba.com, an online marketplace platform that
              allows manufacturers, wholesalers and other third-
              party merchants, like Defendants, to advertise, offer for
              sale, sell, distribute and ship their wholesale and retail
              products originating from China directly to consumers
              across the world and specifically to consumers residing
              in the U.S., including New York
AliExpress    Aliexpress.com, an online marketplace platform that
              allows manufacturers, wholesalers and other third-
              party merchants, like Defendants, to advertise, offer for
              sale, sell, distribute and ship their wholesale and retail
              products originating from China directly to consumers
              across the world and specifically to consumers residing
              in the U.S., including New York


                           ii
Epstein Drangel        Epstein Drangel LLP, counsel for Plaintiff
New York Address       244 Madison Ave, Suite 411, New York, New York
                       10016
Complaint              Plaintiff’s Complaint
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets
                       (as defined infra) with the Financial Institutions (as
                       defined infra); 3) an order to show cause why a
                       preliminary injunction should not issue; 4) an order
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery
De Marco Dec.          Declaration of Jennifer De Marco in Support of
                       Plaintiff’s Application
Drangel Dec.           Declaration of Jason M. Drangel in Support of
                       Plaintiff’s Application
Happy Nappers Marks    U.S. Trademark Registration Nos.: 6,102,208 for
                       “HAPPY NAPPERS” for goods in Class 20 and 24; and
                       3,998,335 for “HAPPY NAPPERS” for goods in Class
                       28
Happy Nappers Works    U.S. Copyright Reg. Nos.: VA 2-227-806 covering Shak
                       the Shark; VA 2-227-789 covering Arianna the White
                       Unicorn; VA 2-227-807 covering Duncan the Dragon;
                       VA 2-227-808 covering Lilly the Lady Bug; VA 2-227-
                       810 covering Monique the Pink Unicorn; VA 2-227-816
                       covering Kodiak the Grey Husky; VA 2-227-818
                       covering Dusty the Yellow Dog; and VA 2-227-820
                       covering Charlotte the Pink Kitty
Happy Nappers          A soft plush pillow toy that when unzipped, expands into
Products               a comfy sleep sack
Counterfeit Products   Products bearing or used in connection with the Happy
                       Nappers Marks and/or Happy Nappers Works, and/or
                       products in packaging and/or containing labels and/or
                       hang tags bearing the Happy Nappers Marks and/or
                       Happy Nappers Works, and/or bearing or used in
                       connection with marks and/or artwork that are
                       confusingly or substantially similar to the Happy
                       Nappers Marks and/or Happy Nappers Works and/or
                       products that are identical or confusingly or
                       substantially similar to the Happy Nappers Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with
                       online marketplace platforms such as Alibaba and
                       AliExpress, as well as any and all as yet undiscovered
                       accounts with additional online marketplace platforms
                       held by or associated with Defendants, their respective

                                    iii
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by Alibaba and/or AliExpress, as well as any
                         and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iv
       WHERAS, Plaintiff having moved ex parte on April 23, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on May 4, 2021

(“TRO”) which ordered Defendants to appear on June 8, 2021 at 3:00 p.m. to show cause why a

preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on May 14, 2021, Plaintiff filed a request for modification and extension of

the TRO;

       WHEREAS, on May 17, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application on each and every Defendant, except Defendants JINKJING Store, MUQGEW for

YOU Store, Shanghai Yuxiang Industrial Co., Ltd and Skylark Network Co., Ltd.;

       WHEREAS, on June 8, 2021 at 3:00 p.m., Plaintiff appeared at the Show Cause Hearing,

however, no Defendants appeared.

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:



                                                  1
 i. manufacturing, importing, exporting, advertising, marketing, promoting,

    distributing, displaying, offering for sale, selling and/or otherwise dealing in

    Counterfeit Products or any other products bearing the Happy Nappers Marks

    and/or Happy Nappers Works and/or marks or works that are confusingly or

    substantially similar to, identical to and constitute a counterfeiting and/or

    infringement of the Happy Nappers Marks and/or Happy Nappers Works;

ii. directly or indirectly infringing in any manner Plaintiff’s Happy Nappers Marks

    and/or Happy Nappers Works;

iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

    Happy Nappers Marks and/or Happy Nappers Works to identify any goods or

    services not authorized by Plaintiff;

iv. using Plaintiff’s Happy Nappers Marks and/or Happy Nappers Works or any

    other marks or artwork that are confusingly or substantially similar to the Happy

    Nappers Marks and/or Happy Nappers Works on or in connection with

    Defendants’ manufacturing, importing, exporting, advertising, marketing,

    promoting, distributing, displaying, offering for sale, selling and/or otherwise

    dealing in Counterfeit Products;

v. using any false designation of origin or false description, or engaging in any

    action which is likely to cause confusion, cause mistake and/or to deceive

    members of the trade and/or the public as to the affiliation, connection or

    association of any product manufactured, imported, exported, advertised,

    marketed, promoted, distributed, displayed, offered for sale or sold by

    Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of



                                  2
            any product manufactured, imported, exported, advertised, marketed,

            promoted, distributed, displayed, offered for sale or sold by Defendants and

            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:



                                          3
       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

           paying Defendants’ Assets from or to Defendants’ Financial Accounts until

           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,



                                            4
               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this



                                              5
        Order, their respective officers, employees, agents, servants and attorneys and all

        persons in active concert or participation with any of them who receive actual notice of

        this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff’s counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.      account numbers;

 ii.       current account balances;

 iii.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 iv.       any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents, and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants’ Financial Accounts;

  v.       any and all deposits and withdrawal during the previous year from each and every

           of Defendants’ Financial Accounts and any and all supporting documentation,

           including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

           account statements;

 vi.       any and all wire transfers into each and every of Defendants’ Financial Accounts

           during the previous year, including, but not limited to, documents sufficient to show



                                              6
               the identity of the destination of the transferred funds, the identity of the

               beneficiary’s bank and the beneficiary’s account number;

        vii.   any and all User Accounts and account details, including, without limitation,

               identifying information and account numbers for any and all User Accounts that

               Defendants have ever had and/or currently maintain;

       viii.   the identities, location and contact information, including any and all e-mail

               addresses, of Defendants, their respective officers, employees, agents, servants and

               all persons in active concert or participation with any of them;

        ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts, a full

               accounting of Defendants’ sales history and listing history under such accounts,

               and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

               and

         x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Happy Nappers Marks and/or Happy

               Nappers Works and/or marks or artwork that are confusingly or substantially

               similar to, identical to and constitute a counterfeiting and/or infringement of the

               Happy Nappers Marks and Happy Nappers Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and



                                                 7
Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

       i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

               details, including, without limitation, identifying information and account numbers

               for any and all User Accounts and Defendants’ Merchant Storefronts that

               Defendants have ever had and/or currently maintain with the Third Party Service

               Providers;

      ii.      the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

     iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

     iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Happy Nappers Marks and/or Happy

               Nappers Works and/or marks or artwork that are confusingly or substantially

               similar to, identical to and constitute an infringement of the Happy Nappers Marks

               and/or Happy Nappers Works.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made



                                                8
   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:

       a) delivery of: (i) PDF copies of this Order, or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com and via website publication

            through a specific page dedicated to this Lawsuit accessible through

            ipcounselorslawsuit.com) where each Defendant will be able to download PDF

            copies of this Order to Defendants’ e-mail addresses to be determined after having

            been identified by Alibaba and/or AliExpress pursuant to Paragraph V(C) of the

            TRO; or

       b) delivery of a message to Defendants through the system for communications

            established by the Third Party Service Providers on their respective platforms,

            notifying Defendants that an action has been filed against them in this Court and

            providing a link to a secure website (such as NutStore or a large mail link created

            through Rmail.com) where each Defendant will be able to download PDF copies

            of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

       a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal Inc. will be able to download a PDF copy of this Order via electronic mail



                                              9
           to PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;

       b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy

           of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance

           Department – IP, at di.zd@alipay.com;

       c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Alibaba will be able to download a PDF copy of this Order via electronic mail to

           Ms. Rachel Wang, Legal Counsel, Alibaba Group at rachel.wy@alibaba-inc.com

           and Ms. Yujuan He, Paralegal, Alibaba Group at chloe.he@alibaba-inc.com;

       d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.’s      Customer       Service      Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

       e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to PingPong Global Solutions Inc.’s Legal Department

           legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.



                                             10
   9. This Order shall remain in effect during the pendency of this action, or until further order

       of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.



SO ORDERED.

SIGNED this 8th day of June, 2021, at 3:15 p.m.
New York, New York

                                                         _________________________________
                                                         HON. J. PAUL OETKEN




                                                11
